DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 6,336,527) in view of Metz et al. (US 2016/0090072).

Regarding claim 1, Metz ‘527 teaches a loading-dock signaling system comprising: 
an internal signal light, 60; 
a wheel chock, 10, having a base and a handle, 18, extending from the base, wherein a chock signal light, 26, is positioned on the handle, and wherein the internal signal light the chock signal light are in signal communication with one another to provide at least a plurality of illuminated indicia to an exterior dock area and an interior dock area, wherein the exterior dock area and the interior dock area are separated by a dock door, see figures 1 and 7 and column 2, lines 26+.
	Metz ‘527 does not teach an external signal light.  Metz et al. teaches a loading-dock signaling system comprising an external light, an internal light and a wheel chock.  It would have been obvious to one of ordinary skill in the art to combine the external light of Metz et al. with the loading-dock of Metz ‘527 in order to provide loading-dock status indicators to operators working at the loading-dock.

Regarding claim 5, Metz ‘527 teaches a loading door and vehicle restraint, but does not teach that the illuminated indicia related to the status of the door.  Metz et al. teaches a loading dock that includes at least a loading dock door and a vehicle restraint, wherein the plurality of illuminated indicia relate to a status of the loading dock door and the vehicle restraint relative to a vehicle stationed at a loading dock assembly, see paragraphs 0032-0037.  It would have been obvious to one of ordinary skill in the art to use the illuminated indicia to relate the status of all parts of the loading-dock system, including the door and vehicle restraint, in order to provide a safe loading-dock enviroment for operators.

Regarding claim 6, Metz ‘527 teaches the wheel chock includes a position sensing mechanism, 14, that determines a location of the wheel chock relative to the loading dock assembly and the vehicle.

Regarding claim 11, Metz ‘527 teaches the wheel chock is attached to a controller of the loading dock assembly via a wired connection, 58.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al. in view of Metz ‘527 in view of Liivik et al. (US 2020/0111333).

Regarding claim 12, Metz et al. teaches a loading dock assembly comprising: 
a loading dock door, that selectively separates an interior dock area from an exterior dock area;
 a wheel chock having a base, 40, and a handle extending from the base; and 
a loading-dock signaling system that includes an internal signal light, an external signal light, see figure 1.
Metz et al. does not teach a chock signal light.  Metz ‘527 teaches a wheel chock with a chock signal light, 26, in the handle.  It would have been obvious to one of ordinary skill in the art to combine the chock signal light of Metz ‘527 with the handle and chock of Metz et al. in order to provided a indicator for the exact status of the chock in the loading-dock system.
Neither Metz et al. nor Metz ‘527 teach the chock signal light is a mutli-chromatic lighting element.  Liivik et al. teaches a handle with a mutli-chromatic indicate light built in, see figure 1 and paragraphs 0098+ that illuminates according to different operating modes.  It would have been obvious to one of ordinary skill in the art to combine the light of Liivik et al. with the handle of Metz ‘527 in order to provide very clear indication of the chock status to operators at the loading-dock.

Regarding claim 13, Metz ‘527 teaches the chock signal light also operates to communicate information relative to the wheel chock in relation to a vehicle stationed proximate the loading dock door, see column 2, lines 25+.

Regarding claim 14, the combination of Metz et al. and Metz ‘527 and Liivik et al. teaches the internal signal light, the external signal light and the chock signal light are in signal communication via a controller to communicate information regarding the vehicle, the loading dock door and the wheel chock to provide a plurality of illuminated indicia to at least a vehicle operator positioned within the exterior dock area and a dock operator positioned within the interior dock area.

Regarding claim 15, Metz et al. does not teach a positioning mechanism, but Metz ‘527 does, 14. It would have been obvious to one of ordinary skill in the art to combine the positioning mechanism of Metz ‘527 with the chock of Metz et al. in order to achieve the predictable result of determining the position of the chock relative to the wheel and ensuring proper positioning.

Regarding 16, both Metz et al. and Metz ‘527 teach a wired connection, see figures. 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz ‘527 in view of Metz et al. as applied to claim 1 above, and further in view of Liivik et al.
Regarding claims 2-4, neither Metz ‘527 nor Metz et al. teach the chock signal light, as claimed.  .  Liivik et al. teaches a handle with a plurality of mutli-chromatic indicate lights on the surface of the handle, see figure 1 and paragraphs 0098+ that illuminates according to different operating modes.  It would have been obvious to one of ordinary skill in the art to combine the light of Liivik et al. with the handle of Metz ‘527 in order to provide very clear indication of the chock status to operators at the loading-dock.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz ‘572 in view of Metz et al. as applied to claim 6 above, and further in view of Bowman et al. (US 2018/0345946).

Regarding claim 7, neither Metz ‘572 nor Metz et al. teach a biased pin, as claimed.  Bowman et al. teaches a wheel chock with position sensing mechanism is a biased pin, 56, that is biased outward from a base of the wheel chock.  It would have been obvious to combine the biased pin of Bowman et al. with the wheel chock of Metz ‘572 in order to sense the position of the wheel chock and ensure the chock is properly positioned with respect to a wheel.

Regarding claim 8, Bowman et al. teaches the pin engages a home indicator on a cradle to define a stored position and wherein the pin is disposed flush with the base in a use position, the use position being further defined by the base of the wheel chock resting on a flat surface, see figures 1-4.

Regarding claim 9, Metz ‘572 teaches the position sensing mechanism also includes a wheel sensor, 14, that is positioned proximate a top portion of the base, wherein the wheel sensor operates to determine when an obstruction is positioned above the base.

Regarding claim 10, combination of Metz ‘572, Metz et al. and Bowman et al. teach wherein the pin and the wheel sensor cooperate to at least partially control the internal signal light, the external signal light and the chock signal light.


7.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al. in view of Metz ‘572 in view of Liivik et al. as applied to claim 16 above, and further in view of Bowman et al.

Regarding claim 17, neither Metz et al., Metz ‘572 and Liivik et al. does not teach the biased pin, as claimed Bowman et al. teaches a wheel chock with position sensing mechanism is a biased pin, 56, that is biased outward from a base of the wheel chock.  It would have been obvious to combine the biased pin of Bowman et al. with the wheel chock of Metz ‘572 in order to sense the position of the wheel chock and ensure the chock is properly positioned with respect to a wheel.

Regarding claim 18, Bowman et al. teaches the use position of the wheel chock is defined by a flush configuration of the biased pin relative to the base that is indicative of the wheel chock resting on a flat surface.

Allowable Subject Matter
8.	Claims 19 and 20 are allowed.
After an extensive search of the prior art  the method as claimed was not found to be taught.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on PTO-892 and not relied upon show further examples of wheel chocks and signal systems and are general examples of the state of the art.  The best prior art teaching the applicant’s claimed invention was relied upon in the rejection above.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



21 September 2022